DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 5/13/2021, 11/10/2021 and 2/1/2022 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and a copy with initials is attached herewith.
Drawings
The drawings were received on 5/13/2021.  These drawings are acceptable.

Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imanaka (US 20180212251 A1) in view of Lane (US 20040126488 A1). 
Regarding claim 1, Imanaka discloses a cell (1) comprising a solid electrolyte layer (4) including a first surface and a second surface opposite to the first surface; a fuel electrode (3) on the first surface; an air electrode (5) on the second surface; and a middle layer (21) between the second surface and the air electrode (5) [Abstract; Fig. 1-2; paragraph 0021-0025]. Imanaka further teaches that the middle layer (21) is formed of a CeO2-based sintered body containing rare earth element oxide(s) other than oxides of Ce and, for example, has a composition formula that is represented by (CeO2)1-x(REO1.5)x, wherein RE is at least one of Sm, Y, Yb, or Gd, and x is a number that satisfies 0<x≤0.3 [paragraph 0036]. Imanaka remains silent that CeO2-based sintered body contains silicon (Si). ). However, Lane teaches that it is known in the art that cerium oxide doped gadolinium (CGO) powder contain SiO2 as an impurity and having 2 whose content is lower than 50 ppm or 20 ppm in order to have acceptable oxygen ion conductivity with reasonable cost.

Claims 1-2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto et al (US 20120189939 A1) in view of Lane (US 20040126488 A1). 
Regarding claim 1, Fujimoto discloses a cell (10) comprising a solid electrolyte layer (9) including a first surface and a second surface opposite to the first surface; a fuel electrode (7) on the first surface; an air electrode (1) on the second surface; and an intermediate layer (4) (middle layer) between the second surface and the air electrode (1) [Abstract; Fig. 1-2; paragraph 0024-0027, 0045]. Fujimoto further teaches that the intermediate layer (4) is formed of a CeO2-based sintered body containing rare earth element oxide(s) other than oxides of Ce and, for example, has a composition formula that is represented by (CeO2)1-x(REO1.5)x, wherein RE is at least one of Sm, Y, Yb, or Gd, and x is a number that satisfies 0<x≤0.3 [paragraph 0052-0056, 0089]. Fujimoto remains silent that CeO2-based sintered body contains silicon (Si). However, Lane teaches that it is known in the art that cerium oxide doped gadolinium (CGO) powder contain SiO2 as an impurity and having an amount lower than 50 ppm or 20 ppm provides acceptable oxygen ion conductivity with reasonable cost [paragraph 0001, 0005-0012]. Therefore, it would have been obvious to a person of ordinary skill in the art 2 whose content is lower than 50 ppm or 20 ppm in order to have acceptable oxygen ion conductivity with reasonable cost.
Regarding claim 2, Fujimoto teaches that the intermediate layer (4) (middle layer) includes a first middle layer (4a) that is in contact with the solid electrolyte layer (9); and a second middle layer (4b) that is in contact with the air electrode (1). Fujimoto further teaches that the intermediate layer (4) includes the first layer (4a) and the second layer (4b) and the first layer( 4a) is denser than the second layer (4b) [Fig. 1-2; paragraph 0045, 0056]. Therefore, it is apparent that an average porosity of the first middle layer is smaller than an average porosity of the second middle layer.

Regarding claims 4-6, Fujimoto teaches a fuel cell module (11), an auxiliary device configured to operate the cell stack (13, 15), and an exterior case (12) configured to receive the fuel cell module and the auxiliary device therein [Fig. 3; paragraph 0095-0100]. 

Allowable Subject Matter
10.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11.	The following is a statement of reasons for the indication of allowable subject matter:  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723